Per Curiam.
Appellant, claiming insufficiency of the evidence, seeks reversal of his conviction and sentence for robbety of a plastic pocketbook torn from the owner’s hand as she walked along the street in Baltimore.
The testimony of the victim was that the appellant snatched her purse and that she recognized his face and his clothes — he had turned toward her as he pulled the purse away — and that she identified him after his apprehension soon after the robbery. The appellant, on the stand, did not deny (in effect, confessed) the snatching. After he was taken into custody as a result of the description the victim gave the police, the appellant led the police to a lot where various items, which unquestionably had been in the victim’s purse, including her income tax returns and envelopes addressed to her, were recovered. There can be no *278question that the evidence was sufficient to permit the trier of fact, the court sitting without a jury, to have been convinced beyond reasonable doubt of the guilt of ;he defendant.

Judgment affirmed.